                  Case 4:19-cv-04073-JST Document 84 Filed 09/12/19 Page 1 of 3



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   SCOTT G. STEWART
     Deputy Assistant Attorney General
 3   WILLIAM C. PEACHEY
     Director
 4
     EREZ REUVENI
 5   Assistant Director
     Office of Immigration Litigation
 6   U.S. Department of Justice, Civil Division
 7   P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
 8   Tel: (202) 307-4293
     Email: Erez.R.Reuveni@usdoj.gov
 9   PATRICK GLEN
10   Senior Litigation Counsel

11
                                     UNITED STATES DISTRICT COURT
12                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
14                                                   )
      East Bay Sanctuary Covenant, et al.,           )
15                                                   )
16                       Plaintiffs,                 )
                                                     )
17    v.                                             )        Civil Action No. 1:19-cv-04073-JST
                                                     )
18
      William Barr, et al.,                          )
19                                                   )
                         Defendants.                 )
20                                                   )
21                                          NOTICE OF SERVICE
22             Defendants out of an abundance of caution notify the Court that Plaintiffs perfected service
23   in this case on September 10, 2019. Having met and conferred, the parties agree that, per Federal
24   Rule of Civil Procedure 12(a)(2), Defendants’ answer or other responsive pleading is due 60 days
25   after that date, which is November 12, 2019. In emails dated September 10 and 12, 2019, counsel
26   for Plaintiffs consented to Defendants’ filing of this notice and the position taken therein on their
27   behalf.
28


     NOTICE OF SERVICE
     East Bay Sanctuary v. Barr,
     Case No. 1:19-cv-04073-JST
                  Case 4:19-cv-04073-JST Document 84 Filed 09/12/19 Page 2 of 3



                                             Respectfully submitted,
 1
 2                                           JOSEPH H. HUNT
                                             Assistant Attorney General
 3
                                             SCOTT G. STEWART
 4
                                             Deputy Assistant Attorney General
 5
                                             WILLIAM C. PEACHEY
 6                                           Director
 7
                                          By: /s/ Erez Reuveni
 8                                           EREZ REUVENI
                                             Assistant Director
 9                                           Office of Immigration Litigation
10                                           U.S. Department of Justice, Civil Division
                                             P.O. Box 868, Ben Franklin Station
11                                           Washington, DC 20044
                                             Tel: (202) 307-4293
12                                           Email: Erez.R.Reuveni@usdoj.gov
13
                                             PATRICK GLEN
14                                           Senior Litigation Counsel
15   Dated: September 12, 2019               Attorneys for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28



     NOTICE OF SERVICE
     East Bay Sanctuary v. Barr,                1
     Case No. 1:19-cv-04073-JST
                  Case 4:19-cv-04073-JST Document 84 Filed 09/12/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2             I hereby certify that on September 12, 2019, I electronically filed the foregoing document
 3   with the Clerk of the Court for the United States Court of for the Northern District of California
 4   by using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will
 5   be accomplished by the CM/ECF system.
 6
                                        By: /s/ Erez Reuveni
 7
                                            EREZ REUVENI
 8                                          Assistant Director
                                            United States Department of Justice
 9                                          Civil Division
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     NOTICE OF SERVICE
     East Bay Sanctuary v. Barr,                       2
     Case No. 1:19-cv-04073-JST
